Citation Nr: 1220813	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to the payment of additional retroactive award monies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from February 1962 to June 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the above Department of Veterans (VA) Affairs Regional Office (RO) that the appellant is not entitled to any additional retroactive disability benefit monies.

The issue of clear and unmistakable error (CUE) in the RO's assignment of a combined initial rating of 40 percent for three service-connected disabilities (hip, shoulder and craniotomy), effective from November 23, 1988, in the March 2003 rating rather than the 70 percent combined rating assigned for the exact same three conditions (hip, shoulder, craniotomy) in the September 1989 rating, effective from November 23, 1988, has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that CUE claim and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The evidence of record reflects that the appellant was granted non-service-connected pension benefits in a rating issued in September 1989.  These benefits were payable from November 23, 1988.  It appears that the benefit was to include payment for one dependent child born in 1978.

In May 1990, the Committee on Waivers and Compromises (COWC) located in Waco, Texas, denied the appellant's request for waiver of recovery of a loan guaranty debt in the amount of $3,579.70.  A May 1990 letter from the appellant's representative noted that the original debt had been $8,959.70 and that there had been an offset by his retroactive pension benefit.

In July 1990, the RO sent a letter to the appellant in which he was informed that an overpayment of $2170.00 had been cleared through an award action.  This award action had reinstated the appellant's benefits for the period of overpayment.

The appellant was subsequently awarded disability benefits from the Social Security Administration (SSA); these benefits were payable from September 1992.  The amount of the SSA benefits exceeded the income allowable for payment of non-service-connected pension.  Thus, an overpayment of some amount was apparently created as of September 1992.

Thereafter, in a rating decision issued in March 2003, the appellant was granted service connection for three disabilities (hip, shoulder and craniotomy), effective from November 23, 1988.  The combined initial rating for those three disabilities was 40 percent.  Service connection was also granted for another disability (left ankle) and a 10 percent evaluation was assigned for that disability, effective from August 14, 2002.  Payment for a dependent child was apparently included between December 1988 and February 1996.

In a rating decision issued in August 2003, the appellant was determined to be entitled to a total disability rating based on individual unemployability (TDIU) due to service-connected disability, effective from February 13, 2002.  The appellant was also determined to be entitled to housebound benefits.  He was to be paid as having one dependent (spouse), effective July 1996.

In April 2004, the appellant stated that he had received a check in the amount of $50, 295 in June 2003.  He also stated that he was informed that $30,750 had been withheld, but he was unsure of the reason for the withholding.  The two amounts combine for a total of $81,045.

An audit for the period from March 1, 2002 through August 31, 2003 was subsequently conducted.  The audit indicated that the appellant had been due $41,445 and that he had been paid only $18,282.  This resulted in an amount due of $23,163.  A February 2006 letter to the appellant informed him that a retroactive amount of $23,163 had been deposited in his account on September 15, 2003.

The February 2009 Statement of the Case (SOC) states that the appellant was issued four retroactive checks.  The first check was for $25,902.60 and covered the period from August 1993 to December 1998.  The second check was in the amount of $50,295 and covered the period from January 1999 to June 2003.  The third check was in the amount of $5,409 and reflected payment for the appellant's spouse from July 1996 until perhaps July 2003.  The fourth check was in the amount of $23,163 and reflected payment for TDIU benefits for the period from March 2002 to August 2003.  The four checks total $104,769.60.

The SOC also indicated that the appellant had been awarded non-service-connected pension benefits as the greater benefit for the period from December 1988 to July 1993, and that those pension benefits had been discontinued due to excessive income.  However, the SOC contained no mention of any recovery of overpayment of pension benefits; this would presumably be the difference between pension benefits for a veteran with one dependent child and 40 percent rating benefits for a veteran with one dependent child.  The SOC also did not mention anything about a loan guarantee recoupment.  

In April 2010, the appellant reported that he had received a check for $25,902 in July 2003.  He stated that he had been told that $4,847 had been withheld and that he did not know why that amount had been withheld.  The two amounts total $35,597.  

The Board notes that it is unclear from a review of the evidence of record what calculations were utilized in determining whether the appellant has in fact been paid the amount of benefits due and payable to him since December 1, 1988.  This is in part because the appellant's benefit amount has had to be recalculated a number of times and also in part because there were apparently two different recoupments (loan guarantee and pension overpayment) assessed.  The RO has never provided the appellant with the comprehensive audit he requested nor does the October 2006 Decision Review Officer (DRO) Conference Report or the February 2009 SOC show all the figures in the calculations from December 1988 to August 2003.  

Thus, the AMC/ RO needs to determine what overpayments, if any, have been recouped, to include whether any records are located in a file in at the VA Debt Management Center (DMC).  The AMC/RO should also prepare a comprehensive audit of the appellant's account.  The AMC/RO should set forth in the record a written paid and due audit in which the month-by-month amounts of the benefits due and paid to the appellant are shown, as well as any overpayment recouped and the reason therefore, for the period between December 1, 1988 and August 31, 2003, a period of 177 months.  In order to clearly reconcile the benefit amount due versus the amount actually paid, the report should be in the following format:

Col 1
Col 2
Col 3
Col 4
Col 5
Col 6
Col 7
Month/Year
Award Amount Actually Due
Amount Due for Dependants
Amount Actually Paid
Difference between Columns 2+3 and Column 4
Amount Withheld
Reason for Withholding
Dec. 1988






Each month or group of months in succession






Aug. 2003






TOTAL





N/A

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Determine whether there is a separate folder at the DMC that may contain documents relating to this case. 

3.  Obtain and associate with the claims file any outstanding documents relating to the claim on appeal, to include any correspondence from the RO, COWC, and DMC.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  Thereafter, provide the appellant an audit of his account in writing, which clearly shows the date of the start of benefit payments, the amount of the benefit, the date of the start or cessation of the dependent benefit, the amount of the dependent benefit, the date any withholding from the Veteran's benefit check began, the amount of withholding in any month and the reason for the withholding.  The audit and accompanying letter should clearly explain to the appellant the creation of the amount of any debt or overpayment that was assessed against him.  The report should be in the following format:

Col 1
Col 2
Col 3
Col 4
Col 5
Col 6
Col 7
Month/Year
Award Amount Actually Due
Amount Due for Dependants
Amount Actually Paid
Difference between Columns 2+3 and Column 4
Amount Withheld
Reason for Withholding
Dec. 1988






Each month or group of months in succession






Aug. 2003






TOTAL





N/A

A copy of the audit should be placed in the claims file.  The appellant should be provided an appropriate opportunity to respond.

6.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, to contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

